Citation Nr: 1308351	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  06-07 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1991.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board in February 2009 for additional development.



The claim on appeal originates from a February 2004 rating decision.  In February 2005, the Veteran filed a notice of disagreement with two of the issues in the February 2004 rating decision, entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) and entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran perfected an appeal of these issues in March 2006.  In February 2009, the Board granted service connection for PTSD and remanded the claim of entitlement to TDIU.  As the grant of service connection for PTSD was a total grant of benefits on that issue, following the February 2009 Board decision, the only issue remaining on appeal was that of entitlement to TDIU.  This fact was recognized by a February 2010 supplemental statement of the case, which covered only that issue.

However, additional supplemental statements of the case were issued in May 2012 and August 2012.  Those supplemental statements of the case included the issue of entitlement to TDIU, but also included issues covering the ratings assigned for six separate disabilities.  The claims file includes a March 2012 letter from the RO in which the RO stated that they were working on a Remanded Appeal for the six ratings assigned.  That letter was clearly an error, as the Board never had jurisdiction over any of those increased rating claims, and did not remand them for further adjudication.  In addition, while the Veteran has since been provided with two supplemental statements of the case covering those issues, he has never been provided with a rating decision covering five of those six issues.  Furthermore, there is no evidence of record of a notice of disagreement covering those six issues, the Veteran has never been given a statement of the case covering those six issues, and he has never perfected an appeal as to those six issues.  Therefore, the Board finds that it does not have jurisdiction over any issue other than entitlement to TDIU, as the other six issues listed in the May 2012 and August 2012 supplemental statements of the case have not been the subject of an appeal.  38 C.F.R. § 20.200 (2012).



FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2012).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2012).  If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Service connection is currently in effect for (1) PTSD, rated 30 percent, effective September 12, 2002, and 50 percent, effective March 31, 2010; (2) irritable bowel syndrome (IBS), rated 30 percent, effective September 1, 1991, 10 percent, effective September 1, 1994, and 30 percent, effective February 14, 2000; (3) degenerative joint disease of the cervical spine, rated 10 percent, effective September 1, 1991, 20 percent, effective February 14, 2000, and 30 percent, effective May 13, 2002; (4) status post right carpal tunnel release, rated 0 percent, effective September 1, 1991, 10 percent, effective February 14, 2000, and 30 percent, effective May 13, 2002; (5) status post left carpal tunnel release, rated 0 percent, effective September 1, 1991, 10 percent, effective February 14, 2000, and 20 percent, effective May 13, 2002; (6) left ear hearing loss, rated 0 percent; and (7) residual scarring, status post carpal tunnel releases, rated 0 percent.  The combined ratings for the Veteran's disabilities are 40 percent, effective September 1, 1991; 20 percent, effective September 1, 1994; 60 percent, effective February 14, 2000; 80 percent, effective May 13, 2002; and 90 percent, effective March 31, 2010.  38 C.F.R. § 4.25, Table I (2012).

The Board notes that for the purposes of determining whether one 40 percent or one 60 percent disability exists, disabilities of one or both upper extremities, including the bilateral factor, will be combined as one disability.  38 C.F.R. § 4.16(a) (2012).  In this case, the Veteran's 80 percent disability rating, effective May 13, 2002, included a 30 percent rating for status post right carpal tunnel release and 20 percent for status post left carpal tunnel release.  As such, those disabilities will be combined as one disability, including the bilateral factor.  Combining the disability ratings themselves results in a combined rating of 44.  38 C.F.R. § 4.25, Table I (2012).  The bilateral factor adds an additional 4.4 to this combined rating, resulting in a combined rating of 48.4, which is then rounded up to 50.  38 C.F.R. § 4.26 (2012).  Therefore, for the purposes of 38 C.F.R. § 4.16, the Veteran has had a single disability rated as 40 percent disabling or more since May 13, 2002.  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) have been met, effective May 13, 2002.  Accordingly, the Board must examine whether the Veteran's service-connected disabilities render him unemployable.

The evidence of record demonstrates that the Veteran has been unemployed since December 8, 2001.

A January 2005 Social Security Administration decision found that the Veteran had been disabled since December 8, 2001.  The disability was found to be caused by degenerative disc disease of the cervical, thoracic, and lumbar spine and PTSD, both of which were determined to be severe in nature.

A March 2009 VA audiological examination report opined that the Veteran's hearing loss did not render him unable to secure or maintain employment.  The rationale was that the Veteran only had hearing loss in one ear and, as a result, would experience only a mild impact on his ability to communicate in a work setting.  In addition, the Veteran reported that he did not stop working due to his hearing, but rather due to other medical problems.

A March 2009 VA esophagus and hiatal hernia examination report opined that the Veteran's gastroesophageal reflux disease (GERD) should not preclude physical or sedentary employment.  The rationale was that there was no objective evidence in the claims file or on examination that the Veteran's GERD was disabling.

A March 2009 VA intestines examination report opined that the Veteran's irritable bowel syndrome (IBS) should not preclude physical or sedentary employment.  The rationale was that there was no objective evidence in the claims file or on examination that the Veteran's IBS was disabling.

A March 2009 VA peripheral nerves examination report opined that the Veteran's status post carpal tunnel release should not preclude light duty or sedentary employment on its own.  However, the examiner opined that, combined with the Veteran's residuals of his cervical spine degenerative joint disease, it was at least as likely as not that his service-connected disabilities rendered him unable to secure gainful employment.

A March 2009 VA spine examination report opined that that the Veteran's cervical degenerative disc disease should not preclude light duty or sedentary employment on its own.  However, the examiner opined that, combined with the Veteran's residuals of carpal tunnel syndrome, it was at least as likely as not that his service-connected disabilities rendered him unable to secure a gainful occupation.

A March 2009 VA PTSD examination report opined that it was less likely as not that the Veteran was unemployable due to PTSD.  The rationale was that the Veteran reported that he quit his most recent job due to stressful working conditions, not symptoms of PTSD.  In addition, it was stated that the Veteran's PTSD symptoms did not appear to be severe enough to prevent the Veteran from working.

A February 2012 VA PTSD examination report opined that the Veteran was not unemployable due to a mental disorder and that PTSD should not preclude light duty or sedentary employment.  The rationale was that there was no objective evidence that the Veteran's PTSD precluded him from obtaining and maintaining gainful employment.

A February 2012 VA peripheral nerve conditions examination report opined that the Veteran's bilateral carpal tunnel syndrome should not preclude light duty or sedentary employment.  However, the examiner stated that strenuous physical employment was limited by the Veteran's carpal tunnel syndrome and employment duties that required a strong grip were precluded.

A February 2012 VA cervical spine examination report opined that the Veteran's cervical spine degenerative disc disease should not preclude light duty or sedentary employment.  However, the examiner stated that strenuous physical employment was limited by the Veteran's neck condition and he had significant limitation of neck motion.  The examiner also opined that it was less likely as not that the Veteran's neck, carpal tunnel, and IBS disabilities rendered him unable to secure or follow a substantially gainful occupation.  The rationale was that the positive March 2009 opinion had been based on the Veteran's subjective report of an inability to maintain employment for the majority of the preceding 18 years.  The examiner stated that the Veteran's symptoms in and of themselves did not render him unable to pursue a substantially gainful occupation.  However, the examiner stated that it was beyond her expertise to opine on the Veteran's mental health issues.

A February 2012 VA esophageal conditions examination report opined that the Veteran's GERD should not preclude physical or sedentary employment.  

A February 2012 VA intestinal conditions examination report opined that the Veteran's IBS should not preclude physical or sedentary employment.  The rationale was that the Disability Discrimination Act made it unlawful for an employer to discriminate against someone with a disability for the reasons of that disability when they are seeking employment or after they have become employed.  The examiner opined that the Veteran would benefit from some adjustment in working condition, such as access to a toilet, avoiding long meetings, and possibly flex time when symptoms were severe.

A February 2012 VA hearing loss examination report opined that the Veteran's hearing loss would cause mild communication difficulties in difficult listening situations, such as in the presence of background noise or when the speaker was on his left side.  The examiner stated, however, that hearing loss, by itself, did not typically render an individual unable to obtain or maintain employment.

A February 2012 VA general medical examination report opined that some of the Veteran's nonservice-connected conditions would not prevent light physical or sedentary employment.  However, the Veteran's low back and thoracic spine conditions prevented light physical or sedentary employment.  The rationale was the Veteran's own reports of his symptomatology.

A May 2012 statement from one of the Veteran's former employers stated that the Veteran had been let go following a possible suicide attempt on the basis that it was believed that he posed a workplace threat to his coworkers.

An August 2012 VA peripheral nerve conditions examination report stated that the Veteran's bilateral upper extremity radiculopathy impacted his ability to work by limiting him to typing or using a mouse for 15 to 20 minutes due to severe pain.  It was also reported that the Veteran required a monitor to be at eye level due to neck pain.

The evidence of record demonstrates that the Veteran has been unemployed since December 8, 2001.  There is no medical evidence of record that opines that any of the Veteran's service-connected disabilities, individually, make him unable to secure or follow a substantially gainful occupation.  However, there are multiple medical opinions which state that some of the Veteran's service-connected disabilities, in combination, render him unemployable.  Specifically, the March 2009 VA peripheral nerves and spine examination reports both opined that the combination of the Veteran's carpal tunnel and cervical spine disabilities rendered him unable to secure gainful employment.

The only evidence of record which contradicts these opinions is the February 2012 VA cervical spine conditions examination report, which opined that it was less likely as not that the Veteran's neck, carpal tunnel, and IBS disabilities rendered him unable to secure or follow a substantially gainful occupation.  However, the rationale for that opinion was, in part, that the positive opinions in March 2009 had been based on the Veteran's subjective reports of his employment history.  The Board finds that the evidence of record does not support such a conclusion.  The evidence of record demonstrates that extensive physical examinations were conducted in conjunction with both the March 2009 VA peripheral nerves and spine examination reports.  There is no indication that either rationale was based on subjective symptomatology alone, and the examiner specifically cited physical limitations (difficulty with grasping and significant limitation of neck range of motion) in each rationale.  Accordingly, the Board finds that the rationale given by the February 2012 VA cervical spine conditions examination report is inconsistent with the evidence of record, and thus warrants low probative weight.

In addition, the Board notes that the Social Security Administration has found that the Veteran has been disabled since December 8, 2001, due to a combination of severe spinal degenerative disc disease and severe PTSD.  While this decision includes limitations caused by the Veteran's nonservice-connected lumbar and thoracic spine disorders, it provides further evidence that some of the Veteran's service-connected disabilities, in combination, make him unemployable.  Finally, the Board notes that one of the Veteran's former employer specifically stated that his employment was terminated due to concerns related to his mental health.  That provides evidence that the Veteran's PTSD has, in the past, had a significant impact on his ability to secure or follow a substantially gainful occupation.  Therefore, the Board finds that the of the evidence of record supports a finding that it is at least as likely as not that the Veteran's service-connected disabilities, in combination, preclude gainful employment.

Accordingly, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  Therefore, a total disability rating for compensation purposes based on individual unemployability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total disability rating for compensation purposes based on individual unemployability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


